
	
		I
		111th CONGRESS
		1st Session
		H. R. 1295
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mrs. Biggert (for
			 herself, Mr. Bachus,
			 Mr. Neugebauer,
			 Mrs. Capito,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Rogers of Michigan,
			 Mr. Jones,
			 Mr. Shimkus,
			 Mr. Rooney,
			 Mr. Sessions,
			 Mr. Turner,
			 Mr. Smith of Texas,
			 Mr. Paulsen,
			 Mrs. Bono Mack,
			 Mr. Lance,
			 Mr. Bilbray,
			 Mr. Reichert,
			 Mr. Castle,
			 Mr. McCaul,
			 Mr. Johnson of Illinois,
			 Mrs. Miller of Michigan, and
			 Mrs. Schmidt) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committees on
			 Ways and Means and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To mitigate mortgage foreclosures, facilitate and include
		  fairness in housing recovery, and combat mortgage fraud, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Fairness in Housing Recovery
			 Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Servicer safe harbor for mortgage loan
				modifications.
					Sec. 3. Replacement of HOPE for Homeowners Program with program
				for insurance of homeownership retention mortgages.
					Sec. 4. Expanding and preserving homeownership through
				counseling.
					Sec. 5. Requirements for FHA-approved mortgagees.
					Sec. 6. Commission on the Foreclosure and Mortgage Lending
				Crisis.
					Sec. 7. Authorization of appropriations for combating mortgage
				fraud.
					Sec. 8. Enhancement of liquidity and stability of insured
				depository institutions to ensure availability of credit and reduction of
				foreclosures.
					Sec. 9. Prohibition on the receipt of common stock and the
				exercise of stock voting power.
					Sec. 10. Treatment of gain on disposition of subsidized
				residences.
					Sec. 11. Refundable tax credit for residences purchased during
				2009 or 2010.
					Sec. 12. Conditions on mortgage relief.
				
			2.Servicer safe harbor
			 for mortgage loan modifications
			(a)Safe
			 Harbor
				(1)Loan
			 modifications and workout plansNotwithstanding any other provision of law,
			 and notwithstanding any investment contract between a servicer and a
			 securitization vehicle or investor, a servicer that acts consistent with the
			 duty set forth in section 129A(a) of Truth in Lending Act (15 U.S.C. 1639a)
			 shall not be liable for entering into a loan modification, workout, or other
			 loss mitigation plan, including, but not limited to, disposition, including any
			 modification or refinancing undertaken pursuant to standard loan modification,
			 sale, or disposition guidelines issued by the Secretary of the Treasury or his
			 designee under the Emergency Economic Stabilization Act of 2008, with respect
			 to any such mortgage that meets all of the criteria set forth in paragraph
			 (2)(B) to—
					(A)any person, based
			 on that person’s ownership of a residential mortgage loan or any interest in a
			 pool of residential mortgage loans or in securities that distribute payments
			 out of the principal, interest and other payments in loans on the pool;
					(B)any person who is
			 obligated pursuant to a derivatives instrument to make payments determined in
			 reference to any loan or any interest referred to in subparagraph (A);
			 or
					(C)any person that
			 insures any loan or any interest referred to in subparagraph (A) under any law
			 or regulation of the United States or any law or regulation of any State or
			 political subdivision of any State.
					(2)Ability to
			 modify mortgages
					(A)AbilityNotwithstanding
			 any other provision of law, and notwithstanding any investment contract between
			 a servicer and a securitization vehicle or investor, a servicer—
						(i)shall not be
			 limited in the ability to modify mortgages, the number of mortgages that can be
			 modified, the frequency of loan modifications, or the range of permissible
			 modifications; and
						(ii)shall not be
			 obligated to repurchase loans from or otherwise make payments to the
			 securitization vehicle on account of a modification, workout, or other loss
			 mitigation plan for a residential mortgage or a class of residential mortgages
			 that constitute a part or all of the mortgages in the securitization
			 vehicle,
						if any mortgage so modified meets
			 all of the criteria set forth in subparagraph (B).(B)CriteriaThe
			 criteria under this subparagraph with respect to a mortgage are as
			 follows:
						(i)Default on the
			 payment of such mortgage has occurred or is reasonably foreseeable.
						(ii)The property
			 securing such mortgage is occupied by the mortgagor of such mortgage.
						(iii)The servicer
			 reasonably and in good faith believes that the anticipated recovery on the
			 principal outstanding obligation of the mortgage under the particular
			 modification or workout plan or other loss mitigation action will exceed, on a
			 net present value basis, the anticipated recovery on the principal outstanding
			 obligation of the mortgage to be realized through foreclosure.
						(3)ApplicabilityThis
			 subsection shall apply only with respect to modifications, workouts, and other
			 loss mitigation plans initiated before January 1, 2012.
				(b)ReportingEach
			 servicer that engages in loan modifications or workout plans subject to the
			 safe harbor in subsection (a) shall report to the Secretary on a regular basis
			 regarding the extent, scope and results of the servicer’s modification
			 activities. The Secretary shall prescribe regulations specifying the form,
			 content, and timing of such reports.
			(c)Legal
			 costsIf an unsuccessful
			 action is brought against a servicer by any person described in subparagraph
			 (A), (B), or (C) of subsection (a)(1), such person shall bear any actual legal
			 costs of the servicer, including reasonable attorney fees and expert witness
			 fees, incurred in good faith in such action, as determined by the court.
			(d)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(2)Securitization
			 vehicleThe term securitization vehicle means a
			 trust, corporation, partnership, limited liability entity, special purpose
			 entity, or other structure that—
					(A)is the issuer, or
			 is created by the issuer, of mortgage pass-through certificates, participation
			 certificates, mortgage-backed securities, or other similar securities backed by
			 a pool of assets that includes residential mortgage loans; and
					(B)holds such
			 mortgages.
					3.Replacement of
			 HOPE for Homeowners Program with program for insurance of homeownership
			 retention mortgages
			(a)Replacement of
			 programTitle II of the
			 National Housing Act (12 U.S.C. 1707 et seq.) is amended—
				(1)in section 257 (12 U.S.C. 1715z–23), as
			 added by section 1402(a) of Public Law 110–289—
					(A)by striking
			 subsections (a) through (k); and
					(B)by striking
			 subsections (n) through (v);
					(2)by redesignating section 257 (12 U.S.C.
			 1715z–24), as added by section 2124 of Public Law 110–289, as section 259;
			 and
				(3)by inserting
			 before such section 259 (as so redesignated) the following new section:
					
						258.Insurance of
				homeownership retention mortgages
							(a)AuthorityThe Secretary shall, subject only to the
				absence of qualified requests for insurance under this section and to the
				limitations under sections 257(m) and 531(a), make commitments to insure and
				insure any mortgage covering a 1- to 4-family residence that is made for the
				purpose of paying or prepaying outstanding obligations under an existing
				mortgage or mortgages on the residence if the mortgage being insured under this
				section meets the requirements of this section, as established by the
				Secretary. The Secretary shall establish such mortgage insurance products, and
				requirements and standards, in accordance with this section as the Secretary
				considers appropriate to carry out this section and shall prescribe such
				regulations and provide such guidance as may be necessary or appropriate to
				implement such products, requirements, and standards.
							(b)Requirements of
				insured mortgageTo be eligible for insurance under this section,
				a mortgage to be insured under this section shall comply with all of the
				following requirements:
								(1)Primary
				residenceThe mortgagor under
				the mortgage to be insured shall provide documentation satisfactory in the
				determination of the Secretary to prove that the residence covered by the
				mortgage to be insured under this section is occupied by the mortgagor as the
				primary residence of the mortgagor, and that such residence is the only
				residence in which the mortgagor has any present ownership interest.
								(2)Troubled
				homeownerThe mortgagor under
				the mortgage to be insured shall be the mortgagor under the existing mortgage
				to be refinanced by the insured mortgage and shall—
									(A)be in default on
				the mortgagor’s obligations under the existing mortgage;
									(B)be in danger of defaulting, as determined
				in accordance with standards established by the Secretary, on the mortgagor’s
				obligations under the existing mortgage; or
									(C)have a remaining
				principal obligation amount under such existing mortgage that exceeds, at the
				time of the commitment for mortgage insurance under this section, the appraised
				value of the property that is subject to such existing mortgage.
									(3)Prohibition on
				refinancing liar loansThe Secretary may not insure a mortgage
				under this section if the mortgagor under such mortgage has knowingly, or
				willfully and with actual knowledge, furnished any material information
				regarding the income or financial worth of the mortgagor that is known to be
				false for the purpose of obtaining the existing mortgage that is to be
				refinanced by the mortgage to be insured under this section.
								(4)Exclusion of
				zero down payment loansIn
				connection with the origination of the senior existing mortgage to be
				refinanced with the mortgage insured under this section, the mortgagor shall
				have made a down payment, in cash or its equivalent, on account of the property
				purchased under such senior existing mortgage.
								(5)Exclusion of
				no-doc loansThe existing
				senior mortgage to be refinanced with the mortgage insured under this section
				shall have been originated only pursuant to the mortgagor providing
				documentation sufficient to verify the amount and source of the mortgagor’s
				income.
								(6)Prohibition on
				refinancing zero-down loans and loans with equity removedThe Secretary may not insure a mortgage
				under this section if—
									(A)under the existing mortgage to be
				refinanced, the mortgagor did not make any payment on account of the property
				(or any payment exceeding such nominal amount as the Secretary may establish),
				in cash or its equivalent, in connection with acquisition of the property;
				or
									(B)during the term of
				the existing mortgage to be refinanced, the mortgagor withdrew all, or
				substantially all (in accordance with such standards and guidelines as the
				Secretary shall establish) of any equity of the mortgagor in the property
				subject to such existing mortgage.
									(7)TermsThe
				mortgage to be insured under this section shall have such terms and conditions
				as the Secretary shall provide, except that such mortgage shall—
									(A)have a term to
				maturity not exceeding 40 years; and
									(B)bear interest at
				an annual rate that is fixed for the entire term of the mortgage.
									(8)Required waiver
				of prepayment penalties and feesAll penalties for prepayment or
				refinancing of the existing mortgage, and all fees and penalties related to
				default or delinquency on the existing mortgage, shall be waived or
				forgiven.
								(9)Shared
				appreciationThe Secretary
				shall provide that, with respect to each mortgage insured under this section,
				upon any sale or disposition of the property subject to such mortgage occurring
				during the 5-year period beginning on the date of the insurance of the
				mortgage, to the extent of any principal write-down or interest rate subsidy
				provided in connection with the mortgage, the Secretary and the mortgagee shall
				be entitled to a percentage of any appreciation in value of such property that
				has occurred since the date that such mortgage was insured under this section,
				which percentage shall decrease over time, and the mortgagor shall be entitled
				to the remainder of any such appreciation.
								(10)Maximum loan
				amountThe principal obligation amount of the mortgage to be
				insured under this section shall not exceed the applicable dollar amount
				limitation in effect under section 305(a)(2) of the Federal Home Loan Mortgage
				Corporation (12 U.S.C. 1452(a)(2)) for a property of the applicable size for
				the area in which the property is located .
								(11)Term; interest
				rateThe refinanced eligible mortgage to be insured shall—
									(A)bear interest at a
				single rate that is fixed for the entire term of the mortgage; and
									(B)have a maturity of
				not less than 30 years from the date of the beginning of amortization of such
				refinanced eligible mortgage.
									(c)Exit
				feeThe Secretary may
				establish a fee, charge, or other mechanism for recovering, upon sale or other
				disposition of the property that is subject to the mortgage insured under this
				section or upon the subsequent refinancing of the mortgage, a portion of the
				equity or appreciation in the property.
							(d)GNMA
				pricingIn order to
				facilitate favorable pricing for loans insured under this section, the Board of
				Governors of the Federal Reserve System, the Secretary of the Treasury, the
				Federal National Mortgage Association, and the Federal Home Loan Mortgage
				Corporation are authorized to purchase mortgage-backed securities guaranteed by
				the Government National Mortgage Association that are backed by loans
				originated under this section or whole loans originated and purchased under
				this section. The Government National Mortgage Association is authorized to
				hold, sell, and securitize whole loans originated under this section.
							(e)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(1)Existing
				mortgageThe term
				existing mortgage means, with respect to a mortgage insured
				under this section, a mortgage that is to be extinguished, and paid or prepaid,
				from the proceeds of the mortgage insured under this section.
								(2)Senior existing
				mortgageThe term senior existing mortgage means,
				with respect to a mortgage insured under this section, the existing mortgage
				that has superior priority.
								(f)SunsetThe Secretary may not enter into any new
				commitment to insure any refinanced eligible mortgage, or newly insure any
				refinanced eligible mortgage pursuant to this section after the expiration of
				the 3-year period beginning upon the date of the enactment of this
				section.
							.
				(b)Use of aggregate
			 insurance authority and funds under HOPE for Homeowners
			 ProgramSection 257 of the National Housing Act (12 U.S.C.
			 1715z–24), as added by section 1402(a) of Public Law 110–289), is
			 amended—
				(1)in subsection
			 (l)(1), by striking this section and inserting section
			 258;
				(2)in subsection (m),
			 by striking this section and inserting section
			 258;
				(3)in subsection
			 (w)—
					(A)in paragraphs (1)
			 and (3), by striking HOPE for Homeowners Program each place such
			 term appears and inserting mortgage insurance program under section
			 258; and
					(B)in paragraph (4) by striking HOPE
			 for Homeowners Program in accordance with subsections (i) and (k) and
			 inserting mortgage insurance program under section 258;
					(4)by redesignating
			 subsections (l), (m), and (w) as subsections (a), (b), and (c), respectively;
			 and
				(5)by striking the
			 section heading and inserting the following: HOPE Fund and HOPE
			 bonds.
				(c)Reducing TARP
			 funds To offset costs of programParagraph (3) of section 115(a) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5225) is amended by
			 inserting “, as such amount is reduced by $1,000,000,000,” after
			 “$700,000,000,000”.
			4.Expanding and
			 preserving homeownership through counseling
			(a)Establishment of
			 Office of Housing CounselingSection 4 of the Department of
			 Housing and Urban Development Act (42
			 U.S.C. 3533) is amended by adding at the end the following new
			 subsection:
				
					(g)Office of
				Housing Counseling
						(1)EstablishmentThere
				is established, in the Office of the Secretary, the Office of Housing
				Counseling.
						(2)DirectorThere
				is established the position of Director of Housing Counseling. The Director
				shall be the head of the Office of Housing Counseling and shall be appointed by
				the Secretary. Such position shall be a career-reserved position in the Senior
				Executive Service.
						(3)Functions
							(A)In
				generalThe Director shall have ultimate responsibility within
				the Department, except for the Secretary, for all activities and matters
				relating to homeownership counseling and rental housing counseling,
				including—
								(i)research, grant
				administration, public outreach, and policy development relating to such
				counseling; and
								(ii)establishment,
				coordination, and administration of all regulations, requirements, standards,
				and performance measures under programs and laws administered by the Department
				that relate to housing counseling, homeownership counseling (including
				maintenance of homes), mortgage-related counseling (including home equity
				conversion mortgages and credit protection options to avoid foreclosure), and
				rental housing counseling, including the requirements, standards, and
				performance measures relating to housing counseling.
								(B)Specific
				functionsThe Director shall
				carry out the functions assigned to the Director and the Office under this
				section and any other provisions of law. Such functions shall include
				establishing rules necessary for—
								(i)the counseling
				procedures under section 106(g)(1) of the Housing and Urban Development Act of 1968 (12
				U.S.C. 1701x(h)(1));
								(ii)carrying out all
				other functions of the Secretary under section 106(g) of the
				Housing and Urban Development Act of
				1968, including the establishment, operation, and publication of the
				availability of the toll-free telephone number under paragraph (2) of such
				section;
								(iii)carrying out
				section 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604)
				for home buying information booklets prepared pursuant to such section;
								(iv)carrying out the
				certification program under section 106(e) of the
				Housing and Urban Development Act of
				1968 (12 U.S.C. 1701x(e));
								(v)carrying out the
				assistance program under section 106(a)(4) of the
				Housing and Urban Development Act of
				1968, including criteria for selection of applications to receive
				assistance;
								(vi)carrying out any
				functions regarding abusive, deceptive, or unscrupulous lending practices
				relating to residential mortgage loans that the Secretary considers
				appropriate, which shall include conducting the study under section 4(e) of the
				Fairness in Housing Recovery Act of
				2009;
								(vii)providing for
				operation of the advisory committee established under paragraph (4) of this
				subsection;
								(viii)collaborating
				with community-based organizations with expertise in the field of housing
				counseling; and
								(ix)providing for the building of capacity to
				provide housing counseling services in areas that lack sufficient
				services.
								(4)Advisory
				Committee
							(A)In
				generalThe Secretary shall appoint an advisory committee to
				provide advice regarding the carrying out of the functions of the
				Director.
							(B)MembersSuch
				advisory committee shall consist of not more than 12 individuals, and the
				membership of the committee shall equally represent all aspects of the mortgage
				and real estate industry, including consumers.
							(C)TermsExcept
				as provided in subparagraph (D), each member of the advisory committee shall be
				appointed for a term of 3 years. Members may be reappointed at the discretion
				of the Secretary.
							(D)Terms of initial
				appointeesAs designated by the Secretary at the time of
				appointment, of the members first appointed to the advisory committee, 4 shall
				be appointed for a term of 1 year and 4 shall be appointed for a term of 2
				years.
							(E)Prohibition of
				pay; travel expensesMembers of the advisory committee shall
				serve without pay, but shall receive travel expenses, including per diem in
				lieu of subsistence, in accordance with applicable provisions under subchapter
				I of chapter 57 of title 5, United States Code.
							(F)Advisory role
				onlyThe advisory committee shall have no role in reviewing or
				awarding housing counseling grants.
							(5)Scope of
				homeownership counselingIn carrying out the responsibilities of
				the Director, the Director shall ensure that homeownership counseling provided
				by, in connection with, or pursuant to any function, activity, or program of
				the Department addresses the entire process of homeownership, including the
				decision to purchase a home, the selection and purchase of a home, issues
				arising during or affecting the period of ownership of a home (including
				refinancing, default and foreclosure, and other financial decisions), and the
				sale or other disposition of a
				home.
						.
			(b)Counseling
			 procedures
				(1)In
			 generalSection 106 of the Housing
			 and Urban Development Act of 1968 (12 U.S.C. 1701x) is amended by
			 adding at the end the following new subsection:
					
						(g)Procedures and
				activities
							(1)Counseling
				procedures
								(A)In
				generalThe Secretary shall establish, coordinate, and monitor
				the administration by the Department of Housing and Urban Development of the
				counseling procedures for homeownership counseling and rental housing
				counseling provided in connection with any program of the Department, including
				all requirements, standards, and performance measures that relate to
				homeownership and rental housing counseling.
								(B)Homeownership
				counselingFor purposes of this subsection and as used in the
				provisions referred to in this subparagraph, the term homeownership
				counseling means counseling related to homeownership and residential
				mortgage loans. Such term includes counseling related to homeownership and
				residential mortgage loans that is provided pursuant to—
									(i)section 105(a)(20)
				of the Housing and Community Development Act of
				1974 (42 U.S.C. 5305(a)(20));
									(ii)in the
				United States Housing Act of
				1937—
										(I)section 9(e) (42
				U.S.C. 1437g(e));
										(II)section
				8(y)(1)(D) (42 U.S.C. 1437f(y)(1)(D));
										(III)section
				18(a)(4)(D) (42 U.S.C. 1437p(a)(4)(D));
										(IV)section 23(c)(4)
				(42 U.S.C. 1437u(c)(4));
										(V)section 32(e)(4)
				(42 U.S.C. 1437z–4(e)(4));
										(VI)section
				33(d)(2)(B) (42 U.S.C. 1437z–5(d)(2)(B));
										(VII)sections
				302(b)(6) and 303(b)(7) (42 U.S.C. 1437aaa–1(b)(6), 1437aaa–2(b)(7));
				and
										(VIII)section
				304(c)(4) (42 U.S.C. 1437aaa–3(c)(4));
										(iii)section
				302(a)(4) of the American Homeownership and Economic Opportunity Act of 2000
				(42 U.S.C. 1437f note);
									(iv)sections
				233(b)(2) and 258(b) of the Cranston-Gonzalez
				National Affordable Housing Act (42 U.S.C. 12773(b)(2),
				12808(b));
									(v)this section and
				section 101(e) of the Housing and Urban
				Development Act of 1968 (12 U.S.C. 1701x, 1701w(e));
									(vi)section
				220(d)(2)(G) of the Low-Income Housing Preservation and Resident Homeownership
				Act of 1990 (12 U.S.C. 4110(d)(2)(G));
									(vii)sections
				422(b)(6), 423(b)(7), 424(c)(4), 442(b)(6), and 443(b)(6) of the
				Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12872(b)(6), 12873(b)(7), 12874(c)(4), 12892(b)(6),
				and 12893(b)(6));
									(viii)section
				491(b)(1)(F)(iii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11408(b)(1)(F)(iii));
									(ix)sections 202(3)
				and 810(b)(2)(A) of the Native American Housing and Self-Determination Act of
				1996 (25 U.S.C. 4132(3), 4229(b)(2)(A));
									(x)in
				the National Housing Act—
										(I)in section 203 (12
				U.S.C. 1709), the penultimate undesignated paragraph of paragraph (2) of
				subsection (b), subsection (c)(2)(A), and subsection (r)(4);
										(II)subsections (a)
				and (c)(3) of section 237 (12 U.S.C. 1715z–2); and
										(III)subsections
				(d)(2)(B) and (m)(1) of section 255 (12 U.S.C. 1715z–20);
										(xi)section
				502(h)(4)(B) of the Housing Act of
				1949 (42 U.S.C. 1472(h)(4)(B)); and
									(xii)section 508 of
				the Housing and Urban Development Act
				of 1970 (12 U.S.C. 1701z–7).
									(C)Rental housing
				counselingFor purposes of this subsection, the term rental
				housing counseling means counseling related to rental of residential
				property, which may include counseling regarding future homeownership
				opportunities and providing referrals for renters and prospective renters to
				entities providing counseling and shall include counseling related to such
				topics that is provided pursuant to—
									(i)section 105(a)(20)
				of the Housing and Community Development Act of
				1974 (42 U.S.C. 5305(a)(20));
									(ii)in the
				United States Housing Act of
				1937—
										(I)section 9(e) (42
				U.S.C. 1437g(e));
										(II)section
				18(a)(4)(D) (42 U.S.C. 1437p(a)(4)(D));
										(III)section 23(c)(4)
				(42 U.S.C. 1437u(c)(4));
										(IV)section 32(e)(4)
				(42 U.S.C. 1437z–4(e)(4));
										(V)section
				33(d)(2)(B) (42 U.S.C. 1437z–5(d)(2)(B)); and
										(VI)section 302(b)(6)
				(42 U.S.C. 1437aaa–1(b)(6));
										(iii)section
				233(b)(2) of the Cranston-Gonzalez National
				Affordable Housing Act (42 U.S.C. 12773(b)(2));
									(iv)section 106 of
				the Housing and Urban Development Act
				of 1968 (12 U.S.C. 1701x);
									(v)section 422(b)(6)
				of the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 12872(b)(6));
									(vi)section
				491(b)(1)(F)(iii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11408(b)(1)(F)(iii));
									(vii)sections 202(3)
				and 810(b)(2)(A) of the Native American Housing and Self-Determination Act of
				1996 (25 U.S.C. 4132(3), 4229(b)(2)(A)); and
									(viii)the rental
				assistance program under section 8 of the United
				States Housing Act of 1937 (42 U.S.C. 1437f).
									(2)Standards for
				materialsThe Secretary, in conjunction with the advisory
				committee established under section 4(g)(4) of the Department of Housing and
				Urban Development Act (42 U.S.C. 3533(g)(4), shall establish standards for
				materials and forms to be used, as appropriate, by organizations providing
				homeownership counseling services, including any recipients of assistance
				pursuant to subsection (a)(4).
							(3)Mortgage
				software systems
								(A)CertificationThe
				Secretary shall provide for the certification of various computer software
				programs for consumers to use in evaluating different residential mortgage loan
				proposals. The Secretary shall require, for such certification, that the
				mortgage software systems take into account—
									(i)the consumer’s
				financial situation and the cost of maintaining a home, including insurance,
				taxes, and utilities;
									(ii)the amount of
				time the consumer expects to remain in the home or expected time to maturity of
				the loan; and
									(iii)such other
				factors as the Secretary considers appropriate to assist the consumer in
				evaluating whether to pay points, to lock in an interest rate, to select an
				adjustable or fixed rate loan, to select a conventional or government-insured
				or guaranteed loan and to make other choices during the loan application
				process.
									If the
				Secretary determines that available existing software is inadequate to assist
				consumers during the residential mortgage loan application process, the
				Secretary shall arrange for the development by private sector software
				companies of new mortgage software systems that meet the Secretary’s
				specifications.(B)Use and initial
				availabilitySuch certified computer software programs shall be
				used to supplement, not replace, housing counseling. The Secretary shall
				provide that such programs are initially used only in connection with the
				assistance of housing counselors certified pursuant to subsection (e).
								(C)AvailabilityAfter
				a period of initial availability under subparagraph (B) as the Secretary
				considers appropriate, the Secretary shall take reasonable steps to make
				mortgage software systems certified pursuant to this paragraph widely available
				through the Internet and at public locations, including public libraries,
				senior-citizen centers, public housing sites, offices of public housing
				agencies that administer rental housing assistance vouchers, and housing
				counseling centers.
								(4)National public
				service multimedia campaigns to promote housing counseling
								(A)In
				generalThe Director of
				Housing Counseling shall develop, implement, and conduct national public
				service multimedia campaigns designed to make persons facing mortgage
				foreclosure, persons considering a subprime mortgage loan to purchase a home,
				elderly persons, persons who face language barriers, low-income persons, and
				other potentially vulnerable consumers aware that it is advisable, before
				seeking or maintaining a residential mortgage loan, to obtain homeownership
				counseling from an unbiased and reliable sources and that such homeownership
				counseling is available, including through programs sponsored by the Secretary
				of Housing and Urban Development.
								(B)Contact
				informationEach segment of
				the multimedia campaign under subparagraph (A) shall publicize the toll-free
				telephone number and web site of the Department of Housing and Urban
				Development through which persons seeking housing counseling can locate a
				housing counseling agency in their State that is certified by the Secretary of
				Housing and Urban Development and can provide advice on buying a home, renting,
				defaults, foreclosures, credit issues, and reverse mortgages.
								(C)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary, not to exceed $3,000,000 for
				fiscal years 2009, 2010, and 2011, for the development, implementation, and
				conducting of national public service multimedia campaigns under this
				paragraph.
								(5)Education
				programsThe Secretary shall provide advice and technical
				assistance to States, units of general local government, and nonprofit
				organizations regarding the establishment and operation of, including
				assistance with the development of content and materials for, educational
				programs to inform and educate consumers, particularly those most vulnerable
				with respect to residential mortgage loans (such as elderly persons, persons
				facing language barriers, low-income persons, and other potentially vulnerable
				consumers), regarding home mortgages, mortgage refinancing, home equity loans,
				and home repair
				loans.
							.
				(2)Conforming
			 amendments to grant program for homeownership counseling
			 organizationsSection 106(c)(5)(A)(ii) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(c)(5)(A)(ii)) is amended—
					(A)in subclause
			 (III), by striking and at the end;
					(B)in subclause (IV)
			 by striking the period at the end and inserting ; and;
			 and
					(C)by inserting after
			 subclause (IV) the following new subclause:
						
							(V)notify the housing
				or mortgage applicant of the availability of mortgage software systems provided
				pursuant to subsection
				(g)(3).
							.
					(c)Grants for
			 housing counseling assistanceSection 106(a) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(a)(3)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Homeownership and rental counseling
				assistance
						(A)In generalThe
				Secretary shall make financial assistance available under this paragraph to
				States, units of general local governments, and nonprofit organizations
				providing homeownership or rental counseling (as such terms are defined in
				subsection (g)(1)).
						(B)Qualified entitiesThe
				Secretary shall establish standards and guidelines for eligibility of
				organizations (including governmental and nonprofit organizations) to receive
				assistance under this paragraph.
						(C)DistributionAssistance
				made available under this paragraph shall be distributed in a manner that
				encourages efficient and successful counseling programs.
						(D)Authorization of
				appropriationsThere are authorized to be appropriated
				$45,000,000 for each of fiscal years 2009 through 2012 for—
							(i)the operations of the Office of
				Housing Counseling of the Department of Housing and Urban Development;
							(ii)the responsibilities of the
				Secretary under paragraphs (2) through (5) of subsection (g); and
							(iii)assistance pursuant to this
				paragraph for entities providing homeownership and rental
				counseling.
							.
			(d)Requirements To
			 use HUD-certified counselors under HUD programsSection 106(e) of
			 the Housing and Urban Development Act
			 of 1968 (12 U.S.C. 1701x(e)) is amended—
				(1)by striking
			 paragraph (1) and inserting the following new paragraph:
					
						(1)Requirement for
				assistanceAn organization may not receive assistance for
				counseling activities under subsection (a)(1)(iii), (a)(2), (a)(4), (c), or (d)
				of this section, or under section 101(e), unless the organization, or the
				individuals through which the organization provides such counseling, has been
				certified by the Secretary under this subsection as competent to provide such
				counseling.
						;
				(2)in paragraph
			 (2)—
					(A)by inserting
			 and for certifying organizations before the period at the end of
			 the first sentence; and
					(B)in the second
			 sentence by striking for certification and inserting ,
			 for certification of an organization, that each individual through which the
			 organization provides counseling shall demonstrate, and, for certification of
			 an individual,;
					(3)in paragraph (3),
			 by inserting organizations and before
			 individuals;
				(4)by redesignating
			 paragraph (3) as paragraph (5); and
				(5)by inserting after
			 paragraph (2) the following new paragraphs:
					
						(3)Requirement
				under hud programsAny homeownership counseling or rental housing
				counseling (as such terms are defined in subsection (g)(1)) required under, or
				provided in connection with, any program administered by the Department of
				Housing and Urban Development shall be provided only by organizations or
				counselors certified by the Secretary under this subsection as competent to
				provide such counseling.
						(4)OutreachThe
				Secretary shall take such actions as the Secretary considers appropriate to
				ensure that individuals and organizations providing homeownership or rental
				housing counseling are aware of the certification requirements and standards of
				this subsection and of the training and certification programs under subsection
				(f).
						.
				(e)Study of
			 defaults and foreclosuresThe Secretary of Housing and Urban
			 Development shall conduct an extensive study of the root causes of default and
			 foreclosure of home loans, using as much empirical data as are available. The
			 study shall also examine the role of escrow accounts in helping prime and
			 nonprime borrowers to avoid defaults and foreclosures. Not later than 12 months
			 after the date of the enactment of this Act, the Secretary shall submit to the
			 Congress a preliminary report regarding the study. Not later than 24 months
			 after such date of enactment, the Secretary shall submit a final report
			 regarding the results of the study, which shall include any recommended
			 legislation relating to the study, and recommendations for best practices and
			 for a process to identify populations that need counseling the most.
			(f)Definitions for
			 counseling-related programsSection 106 of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x), as amended by the preceding provisions of this section,
			 is further amended by adding at the end the following new subsection:
				
					(h)DefinitionsFor
				purposes of this section:
						(1)Nonprofit
				organizationThe term nonprofit organization has the
				meaning given such term in section 104(5) of the
				Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12704(5)), except that subparagraph (D) of such
				section shall not apply for purposes of this section.
						(2)StateThe
				term State means each of the several States, the Commonwealth of
				Puerto Rico, the District of Columbia, the Commonwealth of the Northern Mariana
				Islands, Guam, the Virgin Islands, American Samoa, the Trust Territories of the
				Pacific, or any other possession of the United States.
						(3)Unit of general
				local governmentThe term unit of general local
				government means any city, county, parish, town, township, borough,
				village, or other general purpose political subdivision of a
				State.
						.
			(g)Updating and
			 simplification of mortgage information bookletSection 5 of the
			 Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604) is
			 amended—
				(1)in the section
			 heading, by striking special and inserting
			 home
			 buying;
				(2)by striking
			 subsections (a) and (b) and inserting the following new subsections:
					
						(a)Preparation and
				distributionThe Secretary shall prepare, at least once every 5
				years, a booklet to help consumers applying for federally related mortgage
				loans to understand the nature and costs of real estate settlement services.
				The Secretary shall prepare the booklet in various languages and cultural
				styles, as the Secretary determines to be appropriate, so that the booklet is
				understandable and accessible to homebuyers of different ethnic and cultural
				backgrounds. The Secretary shall distribute such booklets to all lenders that
				make federally related mortgage loans. The Secretary shall also distribute to
				such lenders lists, organized by location, of homeownership counselors
				certified under section 106(e) of the Housing
				and Urban Development Act of 1968 (12 U.S.C. 1701x(e)) for use in
				complying with the requirement under subsection (c) of this section.
						(b)ContentsEach
				booklet shall be in such form and detail as the Secretary shall prescribe and,
				in addition to such other information as the Secretary may provide, shall
				include in plain and understandable language the following information:
							(1)A description and
				explanation of the nature and purpose of the costs incident to a real estate
				settlement or a federally related mortgage loan. The description and
				explanation shall provide general information about the mortgage process as
				well as specific information concerning, at a minimum—
								(A)balloon
				payments;
								(B)prepayment
				penalties; and
								(C)the trade-off
				between closing costs and the interest rate over the life of the loan.
								(2)An explanation and
				sample of the uniform settlement statement required by section 4.
							(3)A list and
				explanation of lending practices, including those prohibited by the Truth in
				Lending Act or other applicable Federal law, and of other unfair practices and
				unreasonable or unnecessary charges to be avoided by the prospective buyer with
				respect to a real estate settlement.
							(4)A list and
				explanation of questions a consumer obtaining a federally related mortgage loan
				should ask regarding the loan, including whether the consumer will have the
				ability to repay the loan, whether the consumer sufficiently shopped for the
				loan, whether the loan terms include prepayment penalties or balloon payments,
				and whether the loan will benefit the borrower.
							(5)An explanation of
				the right of rescission as to certain transactions provided by sections 125 and
				129 of the Truth in Lending Act.
							(6)A brief
				explanation of the nature of a variable rate mortgage and a reference to the
				booklet entitled Consumer Handbook on Adjustable Rate Mortgages,
				published by the Board of Governors of the Federal Reserve System pursuant to
				section 226.19(b)(1) of title 12, Code of Federal Regulations, or to any
				suitable substitute of such booklet that such Board of Governors may
				subsequently adopt pursuant to such section.
							(7)A brief
				explanation of the nature of a home equity line of credit and a reference to
				the pamphlet required to be provided under section 127A of the Truth in Lending
				Act.
							(8)Information about
				homeownership counseling services made available pursuant to section 106(a)(4)
				of the Housing and Urban Development
				Act of 1968 (12 U.S.C. 1701x(a)(4)), a recommendation that the
				consumer use such services, and notification that a list of certified providers
				of homeownership counseling in the area, and their contact information, is
				available.
							(9)An explanation of
				the nature and purpose of escrow accounts when used in connection with loans
				secured by residential real estate and the requirements under section 10 of
				this Act regarding such accounts.
							(10)An explanation of
				the choices available to buyers of residential real estate in selecting persons
				to provide necessary services incidental to a real estate settlement.
							(11)An explanation of
				a consumer’s responsibilities, liabilities, and obligations in a mortgage
				transaction.
							(12)An explanation of
				the nature and purpose of real estate appraisals, including the difference
				between an appraisal and a home inspection.
							(13)Notice that the
				Office of Housing of the Department of Housing and Urban Development has made
				publicly available a brochure regarding loan fraud and a World Wide Web address
				and toll-free telephone number for obtaining the brochure.
							The
				booklet prepared pursuant to this section shall take into consideration
				differences in real estate settlement procedures that may exist among the
				several States and territories of the United States and among separate
				political subdivisions within the same State and
				territory.;
				(3)in subsection (c),
			 by inserting at the end the following new sentence: Each lender shall
			 also include with the booklet a reasonably complete or updated list of
			 homeownership counselors who are certified pursuant to section 106(e) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(e)) and located in the area of the lender.;
			 and
				(4)in subsection (d),
			 by inserting after the period at the end of the first sentence the following:
			 The lender shall provide the HUD-issued booklet in the version that is
			 most appropriate for the person receiving it..
				5.Requirements for
			 FHA-approved mortgagees
			(a)Mortgagee review
			 boardParagraph (2) of
			 section 202(c) of the National Housing Act (12 U.S.C. 1708(c)) is
			 amended—
				(1)in subparagraph (E), by inserting
			 and after the semicolon;
				(2)in subparagraph
			 (F), by striking ; and and inserting a period; and
				(3)by striking
			 subparagraph (G).
				(b)Limitations on
			 participation and mortgagee approval and use of nameSection 202 of the National Housing Act (12
			 U.S.C. 1708) is amended—
				(1)by redesignating
			 subsections (d), (e), and (f) as subsections (e), (f), and (g),
			 respectively;
				(2)by inserting after
			 subsection (c) the following new subsection:
					
						(d)Limitations on
				participation in origination and mortgagee approval
							(1)RequirementAny person or entity that is not approved
				by the Secretary to serve as a mortgagee, as such term is defined in subsection
				(c)(7), shall not participate in the origination of an FHA-insured loan except
				as authorized by the Secretary.
							(2)Eligibility for
				approvalIn order to be
				eligible for approval by the Secretary, an applicant mortgagee shall not be,
				and shall not have any officer, partner, director, principal, manager,
				supervisor, loan processor, loan underwriter, or loan originator of the
				applicant mortgagee who is—
								(A)currently
				suspended, debarred, under a limited denial of participation (LDP), or
				otherwise restricted under part 24 or 25 of title 24 of the Code of Federal
				Regulations, or any successor regulations to such parts, or under similar
				provisions of any other Federal agency;
								(B)under indictment
				for, or has been convicted of, an offense that reflects adversely upon the
				applicant’s integrity, competence or fitness to meet the responsibilities of an
				approved mortgagee;
								(C)subject to
				unresolved findings contained in a Department of Housing and Urban Development
				or other governmental audit, investigation, or review;
								(D)engaged in
				business practices that do not conform to generally accepted practices of
				prudent mortgagees or that demonstrate irresponsibility;
								(E)convicted of, or
				who has pled guilty or nolo contendre to, a felony related to participation in
				the real estate or mortgage loan industry—
									(i)during the 7-year
				period preceding the date of the application for licensing and registration;
				or
									(ii)at any time
				preceding such date of application, if such felony involved an act of fraud,
				dishonesty, or a breach of trust, or money laundering;
									(F)in violation of
				provisions of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et
				seq.) or any applicable provision of State law; or
								(G)in violation of
				any other requirement as established by the Secretary.
								(3)Rulemaking and
				implementationThe Secretary
				shall conduct a rulemaking to carry out this subsection. The Secretary shall
				implement this subsection not later than the expiration of the 60-day period
				beginning upon the date of the enactment of this subsection by notice,
				mortgagee letter, or interim final regulations, which shall take effect upon
				issuance.
							;
				and
				(3)by adding at the
			 end the following new subsection:
					
						(h)Use of
				nameThe Secretary shall, by
				regulation, require each mortgagee approved by the Secretary for participation
				in the FHA mortgage insurance programs of the Secretary—
							(1)to use the
				business name of the mortgagee that is registered with the Secretary in
				connection with such approval in all advertisements and promotional materials,
				as such terms are defined by the Secretary, relating to the business of such
				mortgagee in such mortgage insurance programs; and
							(2)to maintain copies
				of all such advertisements and promotional materials, in such form and for such
				period as the Secretary
				requires.
							.
				(c)Change of
			 statusThe National Housing Act is amended by striking section
			 532 (12 U.S.C. 1735f–10) and inserting the following new section:
				
					532.Change of
				mortgagee status
						(a)NotificationUpon the occurrence of any action described
				in subsection (b), an approved mortgagee shall immediately submit to the
				Secretary, in writing, notification of such occurrence.
						(b)ActionsThe actions described in this subsection
				are as follows:
							(1)The debarment,
				suspension of a Limited Denial of Participation (LDP), or application of other
				sanctions, fines, or penalties applied to the mortgagee or to any officer,
				partner, director, principal, manager, supervisor, loan processor, loan
				underwriter, or loan originator of the mortgagee pursuant to applicable
				provisions of State or Federal law.
							(2)The revocation of
				a State-issued mortgage loan originator license issued pursuant to the S.A.F.E.
				Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) or any other similar
				declaration of ineligibility pursuant to State
				law.
							.
			(d)Civil money
			 penaltiesSection 536 of the
			 National Housing Act (12 U.S.C. 1735f–14) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A), by inserting or any of its
			 owners, officers, or directors after mortgagee or
			 lender;
						(ii)in
			 subparagraph (H), by striking title I and all that follows
			 through Act of 1989) and inserting “title I or II”; and
						(iii)by
			 inserting after subparagraph (J) the following:
							
								(K)Violation of section 202(d) of this Act (12
				U.S.C. 1708(d)).
								;
				and
						(B)in paragraph (2)—
						(i)in
			 subparagraph (B), by striking or at the end;
						(ii)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 or; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(D)causing or participating in any of the
				violations set forth in paragraph (1) of this
				subsection.
								;
				and
						(2)in subsection (g), by striking The
			 term and all that follows through the end of the sentence and inserting
			 For purposes of this section, a person acts knowingly when a person has
			 actual knowledge of acts or should have known of the acts..
				(e)Expanded review
			 of FHA mortgagee applicants and newly approved mortgageesNot
			 later than the expiration of the 3-month period beginning upon the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development
			 shall—
				(1)expand the
			 existing process for reviewing new applicants for approval for participation in
			 the mortgage insurance programs of the Secretary for mortgages on 1- to
			 4-family residences for the purpose of identifying applicants who represent a
			 high risk to the Mutual Mortgage Insurance Fund; and
				(2)implement procedures that, for mortgagees
			 approved during the 12-month period ending upon such date of enactment—
					(A)expand the number
			 of mortgages originated by such mortgagees that are reviewed for compliance
			 with applicable laws, regulations, and policies; and
					(B)include a process
			 for random reviews of such mortgagees and a process for reviews that is based
			 on volume of mortgages originated by such mortgagees.
					6.Commission on the
			 Foreclosure and Mortgage Lending Crisis
			(a)Establishment of
			 CommissionThere is
			 established in the legislative branch a commission to be known as the
			 Commission on the Foreclosure and Mortgage Lending Crisis (in
			 this section referred to as the Commission).
			(b)Findings and
			 Purpose
				(1)FindingsCongress finds the following:
					(A)The United States
			 is experiencing a steady increase in foreclosures and mortgage lending problems
			 that have impacted homeowners, families, communities, the United States economy
			 and the global credit markets.
					(B)In 2006, there
			 were an estimated 1,300,000 foreclosures in the United States.
					(C)This number
			 increased by 79 percent in 2007, bringing the estimated number of foreclosures
			 nationwide to 2,200,000.
					(D)In 2008, an
			 estimated 3,200,000 foreclosures were reported.
					(E)Estimates suggest
			 that this trend is likely to continue with millions more Americans potentially
			 losing their homes to foreclosure in the next 4 years.
					(2)PurposeThe purpose of this section is to establish
			 a commission to undertake a comprehensive analysis and review of the origins
			 and causes of the current foreclosure and mortgage lending crisis and to issue
			 a report of its findings to the Congress. The Commission shall also recommend
			 legislative and regulatory changes that will prohibit the kinds of lending
			 practices that contributed to the increased foreclosure rate and the current
			 mortgage lending crisis.
				(c)Composition
				(1)MembersThe
			 Commission shall be composed of 10 members as follows:
					(A)2 members shall be
			 appointed by the Speaker of the House of Representatives.
					(B)2 members shall be
			 appointed by the minority leader of the House of Representatives.
					(C)2 members shall be
			 appointed by the majority leader of the Senate.
					(D)2 members shall be
			 appointed by the minority leader of the Senate.
					(E)The Secretary of
			 the Treasury or his designee.
					(F)The chairman of
			 the Board of Governors of the Federal Reserve System or his designee.
					(2)Deadline for
			 appointmentAll members of
			 the Commission shall be appointed not later than 30 days after the date of the
			 enactment of this Act.
				(3)Co-chairmenOf the members appointed to the Commission
			 under subparagraphs (A) through (D) of paragraph (1), 2 shall be designated as
			 the co-chairmen of the Commission. One co-chairman shall be designated by the
			 Speaker of the House of Representatives in consultation with the majority
			 leader of the Senate and the other co-chairman shall be designated by the
			 minority leader of the House of Representatives in consultation with the
			 minority leader of the Senate.
				(4)VacanciesAny vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made.
				(5)Compensation
					(A)In
			 generalMembers of the Commission shall serve without pay.
					(B)Travel
			 ExpensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
					(6)Initial Meeting;
			 Rules of Procedure; Quorum
					(A)Initial
			 meetingThe Commission shall
			 meet and begin the operations of the Commission not later than 60 days after
			 the date of the enactment of this Act.
					(B)MeetingsAfter
			 its initial meeting, the Commission shall meet upon the call of the co-chairmen
			 or a majority of its members.
					(C)QuorumA
			 majority of the members of the Commission shall constitute a quorum.
					(D)Rules of
			 ProcedureThe Commission may
			 establish rules for the conduct of the Commission’s business, if such rules are
			 consistent with this Act or other applicable law.
					(d)Duties
				(1)In
			 generalThe Commission shall—
					(A)study and assess the current legal and
			 regulatory framework governing the housing mortgage lending markets and
			 investigate how the such framework contributed to the increased foreclosure
			 rate, including—
						(i)refinancing
			 practices;
						(ii)loan to value
			 ratios; and
						(iii)the prevalence
			 of fraudulent industry practices;
						(B)recommend changes
			 to the current legal and regulatory framework to prohibit lending practices
			 that have contributed to the mortgage lending crisis;
					(C)review the impact
			 of subprime abuses and predatory lending practices;
					(D)assess the role of
			 States in enacting policies to reduce predatory lending practices and abuses in
			 the subprime markets;
					(E)assess the impact
			 of mortgage backed securities and Fannie Mae and Freddie Mac on the mortgage
			 lending crisis; and
					(F)assess the impact
			 of the Community Reinvestment Act on the mortgage lending crisis.
					(2)Final
			 ReportNot later than 12
			 months after the date of enactment of this Act, the Commission shall submit to
			 the Congress a final report containing such findings, conclusions, and
			 recommendations as have been agreed to by a majority of Commission members. If,
			 at the conclusion of such 12 month period, a majority of the Commission
			 determines it necessary, the Commission may be granted a 6 month extension for
			 submission of its final report upon written notification to the
			 Congress.
				(e)Powers of the
			 Commission
				(1)Hearings and
			 evidenceThe Commission, or on the authority of the Commission or
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 title—
					(A)hold such hearings
			 and sit and act at such times and places, take such testimony, receive such
			 evidence, administer such oaths; and
					(B)subject to
			 paragraph (2)(A), subpoena or otherwise require, the attendance and testimony
			 of such witnesses and the production of such books, records, correspondence,
			 memoranda, papers, and documents as the Commission or such designated
			 subcommittee or designated member may determine advisable.
					(2)Subpoenas
					(A)Issuance
						(i)In
			 generalA subpoena may be issued under this subsection
			 only—
							(I)by a co-chairman;
			 or
							(II)by the
			 affirmative vote of a majority of the members of the Commission.
							(ii)SignatureSubject to clause (i), subpoenas issued
			 under this subparagraph may be issued under the signature of a co-chairman or
			 any member designated by a majority of the Commission, may be served by any
			 person designated by the co-chairmen or by a member designated by a majority of
			 the Commission.
						(B)Enforcement
						(i)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under subparagraph (A), the United States district court for the
			 judicial district in which the subpoenaed person resides, is served, or may be
			 found, or where the subpoena is returnable, may issue an order requiring such
			 person to appear at any designated place to testify or to produce documentary
			 or other evidence. Any failure to obey the order of the court may be punished
			 by the court as a contempt of that court.
						(ii)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this section,
			 the Commission may, by majority vote, certify a statement of fact constituting
			 such failure to the appropriate United States attorney, who may bring the
			 matter before the grand jury for its action, under the same statutory authority
			 and procedures as if the United States attorney had received as certification
			 under section 102 through 104 of the Revised Statutes of the United States (2
			 U.S.C. 192 through 194).
						(3)Contract
			 authorityThe Commission may,
			 to such extent and in such amounts as are provided in appropriation Acts, enter
			 into contracts to enable the Commission to discharge its duties under this
			 section.
				(4)Information From
			 Federal Agencies
					(A)In
			 generalThe Commission is
			 authorized to secure directly from any executive department, bureau, agency,
			 board, commission, office, independent establishment, or instrumentality of the
			 Government, information, suggestions, estimates, and statistics for the
			 purposes of this section. Each department, bureau, agency, board, commission,
			 office, independent establishment, or instrumentality shall, to the extent
			 authorized by law, furnish such information, suggestions, estimates, and
			 statistics directly to the Commission, upon request made by the co-chairmen of
			 any subcommittee created by a majority of the Commission, or any member
			 designated by a majority of the Commission.
					(B)Receipt,
			 handling, storage, and disseminationInformation shall only be received,
			 handled, stored, and disseminated by members of the Commission and its staff
			 consistent with all applicable statutes, regulations, and Executive
			 orders.
					(5)Assistance From
			 Federal Agencies
					(A)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the Commission’s functions.
					(B)Other
			 departments and agenciesIn addition to the assistance described
			 in subparagraph (A), departments and agencies of the United States may provide
			 to the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
					(6)Postal
			 ServicesThe Commission may
			 use the United States mails in the same manner and under the same conditions as
			 departments and agencies of the United States.
				(f)Staff
				(1)In
			 General
					(A)Appointment and
			 compensationThe co-chairman, in accordance with rules agreed
			 upon by the Commission, may appoint and fix the compensation of a staff
			 director and such other personnel as may be necessary to enable the Commission
			 to carry out its duties, without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of such
			 title relating to classification and General Schedule pay rates, except that no
			 rate of pay fixed under this subsection may exceed the equivalent of that
			 payable for a position at level IV of the Executive Schedule under section 5316
			 of title 5, United States Code.
					(B)Personnel as
			 Federal employees
						(i)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
						(ii)Members of the
			 CommissionClause (i) shall not apply to members of the
			 Commission.
						(2)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
				(3)Expert and
			 Consultant ServicesThe Commission is authorized to procure the
			 services of experts and consultants in accordance with section 3109 of title 5,
			 United States Code, but at rates not to exceed the daily rate paid to a person
			 occupying a position at level IV of the Executive Schedule under section 5315
			 of title 5, United States Code.
				(4)Volunteer
			 ServicesNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may accept and use voluntary and uncompensated services as
			 the Commission determines necessary.
				(g)Nonapplicability
			 of Federal Advisory Committee Act
				(1)In
			 GeneralThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
				(2)Public Meetings
			 and Release of Public Versions of ReportsThe Commission
			 shall—
					(A)hold public
			 hearings and meetings to the extent appropriate; and
					(B)release public
			 versions of the report required under subsection (d)(2).
					(3)Public
			 HearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of information provided to or
			 developed for or by the Commission as required by any applicable statute,
			 regulations, or Executive order.
				(h)Termination
				(1)In
			 generalThe Commission and
			 all the authorities of this section, shall terminate not later than 60 days
			 after the date on which the final report is submitted under subsection
			 (d)(2).
				(2)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in paragraph (1) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its report and disseminating the final report.
				(i)Authorization of
			 appropriationThere are
			 authorized to be appropriated such sums as necessary to carry out this
			 section.
			7.Authorization of
			 appropriations for combating mortgage fraudFor fiscal years 2009, 2010, 2011, 2012, and
			 2013, there are authorized to be appropriated to the Attorney General a total
			 of—
			(1)$31,250,000 to
			 support the employment of 30 additional agents of the Federal Bureau of
			 Investigation and 2 additional dedicated prosecutors at the Department of
			 Justice to coordinate prosecution of mortgage fraud efforts with the offices of
			 the United States Attorneys; and
			(2)$750,000 to
			 support the operations of interagency task forces of the Federal Bureau of
			 Investigation in the areas with the 15 highest concentrations of mortgage
			 fraud.
			8.Enhancement of
			 liquidity and stability of insured depository institutions to ensure
			 availability of credit and reduction of foreclosures
			(a)Permanent
			 increase in deposit insurance
				(1)Amendments to
			 Federal Deposit Insurance ActEffective upon the date of the
			 enactment of this Act, section 11(a) of the Federal Deposit Insurance Act (12
			 U.S.C. 1821(a)) is amended—
					(A)in paragraph
			 (1)(E), by striking $100,000 and inserting
			 $250,000;
					(B)in paragraph
			 (1)(F)(i), by striking 2010 and inserting
			 2015;
					(C)in subclause (I)
			 of paragraph (1)(F)(i), by striking $100,000 and inserting
			 $250,000;
					(D)in subclause (II)
			 of paragraph (1)(F)(i), by striking the calendar year preceding the date
			 this subparagraph takes effect under the Federal Deposit Insurance Reform Act
			 of 2005 and inserting calendar year 2008; and
					(E)in paragraph
			 (3)(A), by striking , except that $250,000 shall be substituted for
			 $100,000 wherever such term appears in such paragraph.
					(2)Amendment to
			 Federal Credit Union ActSection 207(k) of the Federal Credit
			 Union Act (12 U.S.C. 1787(k)) is amended—
					(A)in paragraph
			 (3)—
						(i)by
			 striking the opening quotation mark before $250,000;
						(ii)by
			 striking , except that $250,000 shall be substituted for $100,000
			 wherever such term appears in such section; and
						(iii)by
			 striking the closing quotation mark after the closing parenthesis; and
						(B)in paragraph (5),
			 by striking $100,000 and inserting
			 $250,000.
					(3)Repeal of EESA
			 provisionSection 136 of the Emergency Economic Stabilization Act
			 (12 U.S.C. 5241) is hereby repealed.
				(b)Extension of
			 restoration plan periodSection 7(b)(3)(E)(ii) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1817(b)(3)(E)(ii)) is amended by striking
			 5-year period and inserting 8-year period.
			(c)FDIC and NCUA
			 borrowing authority
				(1)FDICSection 14(a) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1824(a)) is amended by striking
			 $30,000,000,000 and inserting
			 $100,000,000,000.
				(2)NCUASection 203(d)(1) of the Federal Credit
			 Union Act (12 U.S.C. 1783(d)(1)) is amended by striking
			 $100,000,000 and inserting $6,000,000,000.
				(d)Expanding
			 systemic risk special assessmentsSection 13(c)(4)(G)(ii) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1823(c)(4)(G)(ii)) is amended to read
			 as follows:
				
					(ii)Repayment of
				loss
						(I)In
				generalThe Corporation shall
				recover the loss to the Deposit Insurance Fund arising from any action taken or
				assistance provided with respect to an insured depository institution under
				clause (i) from 1 or more special assessments on insured depository
				institutions, depository institution holding companies (with the concurrence of
				the Secretary of the Treasury with respect to holding companies), or both, as
				the Corporation determines to be appropriate.
						(II)Treatment of
				depository institution holding companiesFor purposes of this
				clause, sections 7(c)(2) and 18(h) shall apply to depository institution
				holding companies as if they were insured depository institutions.
						(III)RegulationsThe
				Corporation shall prescribe such regulations as it deems necessary to implement
				this clause. In prescribing such regulations, defining terms, and setting the
				appropriate assessment rate or rates, the Corporation shall establish rates
				sufficient to cover the losses incurred as a result of the actions of the
				Corporation under clause (i) and shall consider: the types of entities that
				benefit from any action taken or assistance provided under this subparagraph;
				economic conditions, the effects on the industry, and such other factors as the
				Corporation deems appropriate and relevant to the action taken or the
				assistance provided. Any funds so collected that exceed actual losses shall be
				placed in the Deposit Insurance
				Fund.
						.
			(e)Establishment of
			 a national credit union share insurance fund restoration plan
			 periodSection 202(c)(2) of the Federal Credit Union Act (12
			 U.S.C. 1782(c)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(D)Fund restoration
				plans
						(i)In
				generalWhenever—
							(I)the Board projects that the equity ratio of
				the Fund will, within 6 months of such determination, fall below the minimum
				amount specified in subparagraph (C) for the designated equity ratio; or
							(II)the equity ratio of the Fund actually falls
				below the minimum amount specified in subparagraph (C) for the equity ratio
				without any determination under sub-clause (I) having been made,
							the Board
				shall establish and implement a Share Insurance Fund restoration plan within 90
				days that meets the requirements of clause (ii) and such other conditions as
				the Board determines to be appropriate.(ii)Requirements of
				restoration planA Share
				Insurance Fund restoration plan meets the requirements of this clause if the
				plan provides that the equity ratio of the Fund will meet or exceed the minimum
				amount specified in subparagraph (C) for the designated equity ratio before the
				end of the 5-year period beginning upon the implementation of the plan (or such
				longer period as the Board may determine to be necessary due to extraordinary
				circumstances).
						(iii)TransparencyNot more than 30 days after the Board
				establishes and implements a restoration plan under clause (i), the Board shall
				publish in the Federal Register a detailed analysis of the factors considered
				and the basis for the actions taken with regard to the
				plan.
						.
			9.Prohibition on the
			 receipt of common stock and the exercise of stock voting powerTitle I of the Emergency Economic
			 Stabilization Act of 2008 is amended by adding at the end the following new
			 section:
			
				137.Prohibition on
				the receipt of common stock and the exercise of stock voting power
					(a)In
				generalNotwithstanding any
				other provision of this title, in carrying out this title the Secretary shall
				not make any purchase for which the Secretary receives control-diluting
				stock.
					(b)ApplicationSubsection (a) shall apply to purchases
				made by the Secretary under this title on or after the date of the enactment of
				this section.
					(c)Conversion of
				certain securities received by the SecretaryNotwithstanding any other provision of this
				title, the Secretary shall not convert any security received by the Secretary
				under this title, other than a warrant, into control-diluting stock.
					(d)Control-diluting
				stock definedFor purposes of this section, the term
				control-diluting stock means—
						(1)common stock of a
				financial institution;
						(2)any other voting
				stock of a financial institution, other than voting stock that the Secretary
				agrees not to exercise the voting power of such stock; or
						(3)a warrant giving
				the right to the Secretary to receive stock described in paragraph (1) or
				(2).
						.
		10.Treatment of gain on
			 disposition of subsidized residences
			(a)In
			 generalIn the case any
			 taxpayer who holds (at the time of the provision of the relief or assistance
			 described in subsection (b)) any interest in a subsidized residence—
				(1)section 121 of the Internal Revenue Code of
			 1986 (relating to exclusion of gain from sale of principal residence) shall not
			 apply to any gain from the sale or exchange of such interest, and
				(2)the rate of tax
			 under section 1 of such Code on such gain shall be twice the rate which would
			 otherwise apply.
				(b)Subsidized
			 residenceFor purposes of
			 this section, the term subsidized residence means any residence
			 that is subject to a mortgage with respect to which relief or assistance is
			 provided under this Act or any amendment made by this Act, under any authority
			 or program established or amended by this Act, or by any financial institution
			 subject to the amendments made by section 204.
			11.Refundable tax credit
			 for residences purchased during 2009 or 2010
			(a)In
			 GeneralSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36 the following new section:
				
					36A.General
				homebuyer credit for residences purchased during 2009 or 2010
						(a)Allowance of
				CreditIn the case of an individual who makes an eligible
				purchase during the taxable year, there shall be allowed as a credit against
				the tax imposed by this subtitle for such taxable year an amount equal to so
				much of the purchase price as does not exceed the applicable amount.
						(b)Applicable
				AmountFor purposes of subsection (a), the applicable amount
				is—
							(1)$10,000 in the
				case of an eligible purchase where the down payment is at least 15 percent of
				the purchase price,
							(2)$5,000 in the case
				of an eligible purchase where the down payment is at least 10 percent of the
				purchase price,
							(3)$2,000 in the case
				of an eligible purchase where the down payment is at least 5 percent of the
				purchase price, and
							(4)zero in any other
				case.
							(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				purchaseThe term eligible purchase means the
				purchase of a residence for the taxpayer if—
								(A)such residence is
				located in the United States,
								(B)the construction
				of such residence began before 2009, and
								(C)such purchase is
				made by the taxpayer during 2009 or 2010.
								(2)Other
				definitionsThe terms purchase and purchase
				price have the respective meanings given such terms by section
				26(c).
							(d)ExceptionsNo
				credit shall be allowed under subsection (a) to any taxpayer for any taxable
				year with respect to the purchase of a residence if—
							(1)credit under
				section 36 (relating to first-time homebuyer credit) or 1400C (relating to
				first-time homebuyer in the District of Columbia) is allowed to the taxpayer
				(or the taxpayer’s spouse) for such taxable year or any prior taxable
				year,
							(2)the residence is
				financed by the proceeds of a qualified mortgage issue the interest on which is
				exempt from tax under section 103,
							(3)the taxpayer is a
				nonresident alien, or
							(4)the taxpayer
				disposes of such residence (or such residence ceases to be a residence of the
				taxpayer (or, if married, the taxpayer’s spouse)) before the close of such
				taxable year.
							(e)Other Rules To
				Apply
							(1)Related
				personsRules similar to the rules of section 26(c)(5) shall
				apply for purposes of this section.
							(2)Married
				individuals filing separate returns, etcRules similar to the
				rules of subparagraphs (B) and (C) of section 26(b)(1) shall apply for purposes
				of this section.
							(3)ReportingRules
				similar to the rules of section 26(e) shall apply for purposes of this
				section.
							(f)Recapture of
				CreditRules similar to the rules of section 26(f) shall apply
				for purposes of this section, except that—
							(1)paragraph (1)
				thereof shall be applied by substituting 331/3
				percent for 62/3 percent,
				and
							(2)paragraph (7)
				thereof shall be applied by substituting 3 years for 15
				years.
							.
			(b)Conforming
			 Amendments
				(1)Section 26(b)(2)
			 of such Code is amended—
					(A)in subparagraph
			 (W)—
						(i)by
			 striking homebuyer credit and inserting first-time
			 homebuyer credit, and
						(ii)by
			 striking and,
						(B)by striking the
			 period at the end of subparagraph (X) and inserting , and,
			 and
					(C)by inserting after
			 subparagraph (X) the following new subparagraph:
						
							(Y)section 36A(f)
				(relating to recapture of general homebuyer
				credit)
							.
					(2)Section
			 6211(b)(4)(A) of such Code is amended by inserting 36A, after
			 36,.
				(3)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36A,
			 after 36,.
				(4)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36 the following new
			 item:
					
						
							Sec. 36A. General homebuyer credit for
				residences purchased during 2009 or
				2010.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to
			 residences purchased after December 31, 2008, in taxable years ending after
			 such date.
			12.Conditions on
			 mortgage reliefNotwithstanding any other provision of this
			 Act or any amendment made by this Act, no relief or assistance may be provided
			 under this Act or any such amendment, under any authority or program
			 established or amended by this Act, or by any financial institution subject to
			 the amendments made by section 8 of this Act, to or on behalf of any mortgagor
			 unless, before such assistance is provided the agency or entity providing such
			 relief or assistance makes a determination that—
			(1)the mortgagor’s
			 income was accurately stated on the application for the original mortgage in
			 connection with which such relief or assistance is being provided;
			(2)the residential
			 property that is subject to the original mortgage in connection with such
			 relief or assistance is being provided is the principal residence of the
			 mortgagor;
			(3)the mortgagor has
			 never been convicted under Federal or State law for financial fraud; and
			(4)the mortgagor is a
			 citizen or national of the United States or an alien lawfully admitted for
			 permanent residence in the United States.
			
